FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARCOS VILLAFUERTE ROCHA,                         No. 11-72608

               Petitioner,                        Agency No. A079-359-493

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Marcos Villafuerte Rocha, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law, and review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Aguilar Gonzalez v. Mukasey, 534 F.3d 1204, 1208

(9th Cir. 2008). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Villafuerte Rocha

was inadmissable for alien smuggling where the record contains Villafuerte

Rocha’s sworn statement admitting that he knew the passengers in his car had no

legal documentation to enter the United States, and that he had participated in

making arrangements to pick them up in Mexico. See 8 U.S.C. § 1182(a)(6)(E)(i);

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 748-49 (9th Cir. 2007).

      We reject Villafuerte Rocha’s due process claim regarding the manner in

which the immigration officials obtained his statement. See Cuevas-Ortega v. INS,

588 F.2d 1274, 1278 (9th Cir. 1979) (no due process violation because “the bare

assertion that a statement is involuntary is insufficient” to prove coercion).

      We lack jurisdiction to review Villafuerte Rocha’s remaining contentions

because he failed to exhaust them before the agency. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     11-72608